Filed 10/26/18                                                        Case 18-20935                                                               Doc 22
                                                  UNITED STATES BANKRUPTCY COURT
                                                   EASTERN DISTRICT OF CALIFORNIA
                                                        SACRAMENTO DIVISION

            IN RE:                                                                                                           CASE NO.: 18-20935
                                                                                                                                  CHAPTER 13
            Evan Lee Jones
            aka Evan J Jones
            aka Evan Jones
            aka Evan L Jones,
               Debtor.
            _________________________________

                                       TRANSFER OF CLAIM OTHER THAN FOR SECURITY

           A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
           hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
           than for security, of the claim referenced in this evidence and notice.

           U.S. BANK NATIONAL ASSOCIATION, NOT                                     Wells Fargo Bank, N.A.
           INDIVIDUALLY BUT SOLELY AS TRUSTEE FOR                                  Name of Transferor
           BLUEWATER INVESTMENT TRUST 2018-1
           Name of Transferee

           Name and Address where notices to Transferee                            Court Claim # (if known): 5
           should be sent:                                                         Amount of Claim: 215,365.08
           Selene Finance LP                                                       Date Claim Filed: 4/2/2018
           9990 Richmond Ave, Suite 400 South
           Houston, TX 77042


           Phone: 877-735-3637                                                     Phone: 800-274-7025
           Last Four Digits of Acct #: 7588                                        Last Four Digits of Acct #: 8312


           Name and Address where Transferee payments
           should be sent (if different from above):
           Selene Finance LP - Attention Cashiering
           P.O. Box 71243
           Philadelphia, PA 19176-6243

           Phone: 877-735-3637
           Last Four Digits of Acct #: 7588

           I declare under penalty of perjury that the information provided in this notice is true and correct to the
           best of my knowledge and belief.
           By: /s/ Sean C. Ferry                                  Date: 10/26/2018
           Transferee/Transferee’s Agent


           Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Filed 10/26/18                                    Case 18-20935                                       Doc 22



                                          CERTIFICATE OF SERVICE

                  I HEREBY CERTIFY that on October 26, 2018, I electronically filed the foregoing

           with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been

           served via CM/ECF or United States Mail to the following parties:

           Pauldeep Bains
           180 Promenade Circle, Suite 300
           Sacramento, CA 95834

           Evan Lee Jones
           3612 Voleyn St
           Carmichael, CA 95608-2860

           David Cusick
           PO Box 1858
           Sacramento, CA 95812-1858

           Office of the U.S. Trustee
           Robert T Matsui United States Courthouse
           501 I Street, Room 7-500
           Sacramento, CA 95814

                                                      RAS CRANE, LLC
                                                      Authorized Agent for Secured Creditor
                                                      10700 Abbott's Bridge Road, Suite 170
                                                      Duluth, GA 30097
                                                      Telephone: 470-321-7112
                                                      Facsimile: 404-393-1425

                                                      By: /s/ Sean C. Ferry
                                                          Sean C. Ferry, Esquire
                                                         Email: sferry@rasflaw.com
Filed 10/26/18                               Case 18-20935             Doc 22
            Selene Finance LP
            9990 Richmond Avenue
            Suite 400 South
            Houston, TX 77042

            Temp-Return Service Requested




                 WALTER JONES
                 EVAN JONES
                 3612 VOLEYN ST
                 CARMICHAEL, CA 95608-2860



    40552780




                                                             1 of 11
Filed 10/26/18                                                           Case 18-20935                                                                                   Doc 22
                                                                                                                                         9990 Richmond Avenue
                                                                                                                                                Suite 400 South
                                                                                                                                            Houston, TX 77042
                                                                                                                                       Telephone (877) 735-3637
                                                                                                                                             Fax (866) 926-5496
                                                                                                                                         www.selenefinance.com
                                                                                                                                     Hours of Operation (CT)
                                                                                                                            Monday - Thursday: 8 a.m. - 9 p.m.
                                                                                                                                       Friday: 8 a.m. - 5 p.m.
                                                            SERVICING TRANSFER INFORMATION
        08/30/2018

        WALTER JONES                                                                 Selene Finance Account #:
        EVAN JONES                                                                   Current UPB:              $204,775.91
        3612 VOLEYN ST                                                               Mortgagor(s):             WALTER JONES
        CARMICHAEL, CA 95608                                                                                   EVAN JONES
                                                                                     Property:                 3608 VOLEYN ST
                                                                                                               CARMICHAEL, CA 95608
        Dear Mortgagor (s):
        Welcome to Selene Finance LP ("Selene"). The servicing of your mortgage is transferring from Wells Fargo Home Mortgage to Selene. Please review the
        following important information regarding your account.

        Effective 08/14/2018, please begin sending your mortgage payments to Selene using one of the options below.

        Payment Options:               Mail                                                            Phone
                                       Selene Finance LP                                               Loss Mitigation Department
                                       Attention: Cashiering Department                                (877) 768-3759
                                       P. O. Box 71243
                                       Philadelphia, PA 19176-6243
        *Where allowed by state law, Selene charges a nonrefundable convenience fee of $8.00 for payments made through the automated phone system or
        $12.00 when made with an agent. No convenience fee will be assessed for payments made by mail, automatic payment service via ACH, or through
        www.selenefinance.com.
        Please contact your insurance agent to ensure that Selene receives proof that your property is insured with a Hazard Policy and for Flood and Windstorm,
        where applicable. Please take the necessary steps to have all future bills and proof of insurance forwarded to the addresses below:

                                       Insurance Department                                            Property Taxes
                                       Selene Finance LP                                               Selene Finance LP #11740
                                       P. O. Box 461470                                                P. O. Box 9217
                                       San Antonio, TX 78246                                           Coppell, TX 75019
                                       Tel: (866) 318-1084
                                       Fax: (866) 816-6837


        Selene will send you a Billing Statement each month; however, if you do not receive the statement before your 08/01/2017 payment is due, please send your
        payment with one of the Temporary Coupons enclosed.

        If more than one account is transferring to Selene, this letter refers only to account number . Selene will send you a Welcome Letter and Temporary
        Coupons for each account. When making payments, please send the correct amount for each account and include the payment coupon(s) with your
        remittance.

        If your previous servicer automatically drafted payments from your checking or savings account, this service is not transferable. Enclosed is an automatic
        drafting authorization form, which will allow you to establish an ACH draft with Selene. Please return the completed form to Selene Finance LP, Attention:
        Cashiering Department, P. O. Box 422039, Houston, TX 77242-4239. Please send payments by check or money order until Selene notifies you in writing
        that the automatic draft process is complete.

        By January 31 of each year, Selene will provide an Annual Tax and Interest Statement for your IRS reporting for the portion of the previous year that Selene
        serviced your account.

        If your account is currently escrowed for taxes and/or insurance, Selene is required by law to analyze your account. Selene will notify you in writing if your
        payment amount changes.

        Premiums for mortgage life, accidental death, or disability insurance will not be transferred from your previous servicer. You may contact your carrier for
        arrangements to maintain your coverage through direct billing. Please contact your previous servicer if you are unsure of your carrier's name.

        NOTICE REGARDING REAL ESTATE SETTLEMENT PROCEDURES ACT (RESPA): Please review the attached Notice of Assignment, Sale or
        Transfer of Servicing Rights. This is the official notification required by law from the transferee, Selene Finance LP. That notice also includes important
        information about your consumer rights under federal and state law.
        NOTICE REGARDING FAIR AND ACCURATE CREDIT TRANSACTIONS ACT OF 2003 (FACTA): Selene may report information about your
        account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
        NOTICE REGARDING ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT: The state Rosenthal Fair Debt Collection Practices Act and the
        Federal Debt Collection Practices Act require that, except under unusual circumstances, collectors may not contact you before 8 a.m. or after 9 p.m. They
        may not harass you by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements or call you
        at work if they know or have reason to know that you may not receive personal calls at work. For the most part, collectors may not tell another person,
        other than your attorney or spouse, about your debt. Collectors may contact another person to confirm your location or enforce a judgment. For more
        information about the debt collection activities, you may contact Federal Trade Commission at (877) FTC-HELP or www.ftc.gov.
        Partial Payment Policy - Your lender may hold partial payments in a separate account until you pay the remainder of the payment, and then apply the full
        payment to your account. If this account is sold, your new lender may have a different policy.

                                                                                                                                                   2 of 11
Filed 10/26/18                                                         Case 18-20935                                                                                Doc 22




        Should you have questions, please contact Selene's Customer Service Department at (877) 735-3637 during the hours indicated above or visit our website at
        www.selenefinance.com. Any written correspondence should be sent to Selene Finance LP, Attention: Customer Service Research, P. O. Box 421517,
        Houston, TX 77242. You may also contact Wells Fargo Home Mortgage at 1-866-234-8271, Monday through Friday, 6:00 a.m. to 10:00 p.m. and Saturday,
        8:00 a.m. to 2:00 p.m.Central Time.
        Sincerely,
        Selene Finance LP
        Enclosure: Notice of Assignment, Sale, or Transfer of Servicing Rights; Authorization Agreement for Pre-Authorized Payments; Temporary Coupon




        40552780




                                                                                                                                              3 of 11
Filed 10/26/18                                                             Case 18-20935                                                                                  Doc 22




                                     NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS

        You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from you, is being assigned, sold, or transferred
        from Wells Fargo Home Mortgage to Selene Finance LP, effective 08/14/2018.

        The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of the mortgage instruments, other than terms
        directly related to the servicing of your loan.

        Except in limited circumstances, federal law requires that your present servicer send you this notice at least 15 days before the effective date of transfer or
        at closing. Your new servicer must also send you this notice no later than 15 days after this effective date or at closing.

        Your previous servicer was Wells Fargo Home Mortgage. The business address for your previous servicer is Written Correspondence, P.O. Box 10335,
        Des Moines, IA 50306-0325. If you have any questions relating to the transfer of servicing from your previous servicer, call Wells Fargo Home Mortgage
        at 1-866-234-8271, Monday through Friday, 6:00 a.m. to 10:00 p.m. and Saturday, 8:00 a.m. to 2:00 p.m.Central Time. This is a toll-free number.

        Your new servicer is Selene Finance LP. The business address for your new servicer is 9990 Richmond Avenue, Suite 400 South, Houston, TX 77042.
        The toll-free telephone number for your new servicer is (877) 735-3637. If you have any questions relating to the transfer of servicing to your new
        servicer call Selene Finance LP Customer Service Department toll-free at (877) 735-3637 Monday through Thursday from 8 a.m. to 9 p.m. and Friday
        from 8 a.m. to 5 p.m. CT.

        The date that your previous servicer will stop accepting payments from you is 08/13/2018. The date that your new servicer will start accepting payments
        from you is 08/14/2018. Send all payments due on or after that date to your new servicer.

        The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability insurance or any other type of optional
        insurance in the following manner: premiums for mortgage life, accidental death, or disability insurance will not be transferred from your previous
        servicer. You may contact your carrier for arrangements to maintain your coverage by direct billing. Please contact your previous servicer if you are
        unsure of your carrier's name.

        You should also be aware of the following information, which is set out in more detail in Section 6 of the Real Estate Settlement Procedures Act (RESPA)
        (12 USC 2605):

        During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment received by your old servicer before its due date
        may not be treated by the new loan servicer as late, and a late fee may not be imposed on you.

        Section 6 of RESPA (12 USC 2605) gives you certain consumer rights. If you send a "qualified written request" to your loan servicer concerning the
        servicing of your loan, your servicer must provide you with a written acknowledgment within 5 business days of receipt of your request. A "qualified
        written request" is a written correspondence, other than notice on a payment coupon or other payment medium supplied by the servicer, which includes
        your name, account number, and reasons for the request. If you want to send a "qualified written request" regarding the servicing of your loan, it must be
        sent to Selene Finance LP, Attention Customer Service Department, P. O. Box 422039, Houston, TX 77242-4239.

        Not later than 30 business days after receiving your request, your servicer must make any appropriate corrections to your account and must provide you
        with a written clarification regarding any dispute. During this 60-business-day period after receiving your request relating to a dispute regarding your
        payments, your servicer may not provide information to a consumer reporting agency concerning any overdue payment related to such period or qualified
        written request. However, this does not prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

        A business day is a day on which the offices of the business entity are open to the public for carrying on substantially all of its business functions.

        Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where servicers are shown to have
        violated the requirements of that Section. You should seek legal advice if you believe your rights have been violated.

        Selene Finance LP
        08/30/2018




        Selene Finance LP is a debt collector attempting to collect a debt and any information obtained will be used for that purpose.
        Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this communication is not an attempt to collect the debt against
        you personally.
        For Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state laws provide important protections for you,
        including, under most circumstances, a prohibition on foreclosure during and twelve months after the servicemember's active duty service. Selene will not
        foreclose on the property of a servicemember or his or her dependent during that time, except pursuant to a court order. You also may be entitled to other
        protections under these laws, including interest rate and fee relief. Please contact us to learn more about your rights.


                                                                                                                                                       4 of 11
Filed 10/26/18     Case 18-20935             Doc 22



        40552780




                                   5 of 11
Filed 10/26/18                                         Case 18-20935                                                     Doc 22




                                             SELENE FINANCE LP
                               PREAUTHORIZED AUTOMATIC CLEARING HOUSE (ACH)
                                   DEBITS AGREEMENT (DIRECT WITHDRAWAL)

         Mortgagor Name                                               Co-Mortgagor Name

         Property Address                                             Phone

         City, State, Zip                                             Selene Account #


        The undersigned hereby authorizes Selene Finance LP ("Selene") to initiate electronic transfers from my (our)
        account indicated below, and from the financial institution named below (the "Bank"), to debit the same from
        such account. If funds are mistakenly taken from my (our) account, I (we) authorize Selene to initiate a
        corrective (credit) entry, and provide such to the Bank.

        The name, address, account number and routing number of my (our) bank is:
         Bank Name                                               Bank Routing (ABA #) *

         Address                                                      Account #

         City, State, Zip                                             Type of Account
                                                                      □ Checking          ◻ Savings

        * How to identify routing/aba # and account number on checks or deposit slips (checking or savings):




        I (we) wish to have my (our) monthly contractual payment withdrawn by using the following option - please
        check one (1) option:
            • Please note that your account must be current on the day we receive this completed enrollment form in
                order to begin the program.
            • Also for all options, if your draft day falls on a weekend or holiday the funds will be withdrawn on the
                next business day.

        Payment Change
        If the regular monthly contractual payment changes per your note, Selene will provide written notification at
        least twenty-five (25) days prior to each scheduled payment change.

        ❒ Option A Single Monthly Contractual Payment This option will draft and apply twelve (12) contractual
        payments each calendar year. Upon receipt of this form, the draft will begin the next calendar month.




                                                                                                             6 of 11
Filed 10/26/18    Case 18-20935             Doc 22




        4017588




                                  7 of 11
Filed 10/26/18                                          Case 18-20935                                                         Doc 22




        Choose a calendar day below and a payment will be withdrawn the same day each month:
        Check one (1): ❒ Due Date ❒ 4 days after due date ❒ 9 days after due date ❒ 14 days after due date
        ❒ Other ________ (but no later than 14 days after the due date) For example, if your due date is the 1st of the
        month and you choose 4 days after your due date, your payment will draft on the 5th of each month.
            •    To begin this option, this completed form must be received by Selene ten (10) days before your next
                 payment is due.
            •    If the form is received after the ten (10) day period, you hereby authorize Selene to perform a One-Time
                 Draft from your bank account. This One-Time Draft will occur on the same day of the month as your
                 recurring ACH (chosen above) and will be for one full contractual monthly payment.
            •    Any electronic draft attempt by Selene that is not honored by your banking institution shall deem this
                 ACH Debits Agreement null and void and your account may be removed from the ACH program.

        ❒ Option B Bi-Weekly Payments        This option will draft an installment equal to half of your monthly
        contractual payment every fourteen (14) days. Note: ELOC Accounts are not eligible for this option.
            •    A total of twenty-six (26) installments will be applied as twelve (12) contractual payments and two (2)
                 principal reductions each calendar year. The two (2) principal reductions are half of a contractual
                 payment.
            •    To begin bi-weekly payments this completed form must be received ten (10) days before your payment
                 due date. In addition to your account being current, it must be pre-paid by one full contractual monthly
                 payment.
            •    The first installment will be drafted on the first Friday of the same month the ACH drafting begins.
            •    The first installment drafted will be held in the account's Suspense Account until the second installment
                 is drafted. The full contractual payment will then be applied to your account the next business day.
            •    In a month that has three (3) installments drafted, the third (3rd) draft amount will be applied to reduce
                 the principal balance of your account. This occurs in two (2) months each calendar year.
            •    Any electronic draft attempt by Selene that is not honored by your banking institution, shall deem this
                 ACH Debits Agreement null and void and your account may be removed from the ACH program.

        ❒ Additional Principal Payment       In addition to the monthly contractual payment due under my (our)
        account, I (we) wish to have additional funds taken with each contractual payment to be applied to PRINCIPAL.
        If YES, enter AMOUNT $__________________. For Option B a principal payment will be divided into two (2)
        one-half payments and drafted along with each of your one-half contractual payments.
            •    This authority to perform electronic transfers is to remain in full force and effect until Selene has
                 received written notification from me (or either of us) of its termination in time to afford Selene a
                 reasonable opportunity to act on it, but in no event less than thirty (30) business days prior to the
                 applicable draft date.
            •    Until such request is received by Selene, I (we) agree that Selene shall be fully protected in complying
                 with the terms of this agreement. If your account should become delinquent in excess of thirty-one (31)
                 days, your account may be removed from the ACH program and you will be required to cure any default
                 and re-qualify for the ACH program.
            •    I (we) acknowledge that if I (we) enter into litigation with regard to an account secured by this property
                 or file for protection under the US Bankruptcy Code, this agreement will immediately become null and
                 void.
        Signature(s) as they appear on the promissory note:

        ____________________________________                       ______________________________________
        MORTGAGOR                    Date                          CO-MORTGAGOR                   Date



                                                                                                               8 of 11
Filed 10/26/18    Case 18-20935             Doc 22




        4017588




                                  9 of 11
Filed 10/26/18                                          Case 18-20935                                                   Doc 22




          Common Reasons for Rejection

               •    Account holder did not indicate a draft date on form.
               •    Account is not sufficiently pre-paid.
               •    Agreement is not executed and/or dated.
               •    Active bankruptcy case – drafting is not available on accounts in bankruptcy.
               •    Certain banks, such as BOA, Chase and Wells Fargo have multiple ABA/Routing numbers, therefore,
                    Selene must have something from the Account holder's bank indicating the bank Routing/ABA Number,
                    account number and the Account holder's name on the account.

                                                      Selene Finance LP
                                                       P.O. Box 422039
                                                    Houston, TX 77242-4239
                                                     Fax: (866) 926-5496
                                                    Attn: Customer Service




    Selene Finance                                              Selene Account No.:
    Temporary Payment                                           Payment Amount: $1,386.32
    Remittance Coupon                                           Due Date: 08/01/2017

    WALTER JONES
    EVAN JONES
    3612 VOLEYN ST
    CARMICHAEL, CA 95608

    Additional Principal:$__________________
                                                                Send Payment to:
    Escrow/Other/Fees:$__________________                       Selene Finance
                                                                P. O. Box 71243
    Total Enclosed:$__________________                          Philadelphia, PA 19176-6243



                                                                                                        10 of 11
Filed 10/26/18   Case 18-20935              Doc 22



    4017588




                                 11 of 11
